Citation Nr: 9921641	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a ventral hernia, post 
operative repair, with history of colostomy, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, inter alia, continued a 20 
percent evaluation for a ventral hernia.  In a rating action 
of January 1999, the RO increased the evaluation for a 
ventral hernia, post operative repair, with a history of 
colostomy to 40 percent disabling.

The veteran's notice of disagreement contested all increased 
evaluation issues addressed by the January 1995 RO decision.  
The RO issued a statement of the case, which addressed all 
increased rating claims except the issue of a rating in 
excess of 30 percent for residuals of a gunshot wound to the 
left kidney.  The substantive appeal filed thereafter by the 
veteran in January 1996 perfected the appeals of the issues 
of increased ratings for his ventral hernia, residuals of a 
gunshot wound to the abdomen, and residuals of a gunshot 
wound with Muscle Group XX involvement; he did not refer to 
the issues of increased ratings for residuals of a gun shot 
wound to the left thigh or for a scar to the right thigh, the 
other two issues addressed by the statement of the case.  
Consequently, those latter two issues were not placed in 
appellate status, and the Board will proceed accordingly.  
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992)(where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, RO rating decision became final); see 
also 38 C.F.R. § 19.32 (agency of original jurisdiction may 
close the appeal without notice to an appellant or his or her 
representative for failure to respond to a Statement of the 
Case within the period allowed; if appellant files 
substantive appeal within the one-year period, the appeal 
will be reactivated).

As noted above, the January 1995 RO decision also adjudicated 
several other claims for increased ratings, notably for 
residuals of a gunshot wounds to the left kidney, to the 
abdomen, and to Muscle Group XX, which either under that 1995 
rating or a rating decision of January 1999 ultimately were 
allowed to the maximum of the schedular limit allowed for the 
particular disability.  38 C.F.R. § 4.71a Diagnostic Codes 
5319, 5320, 7599-7509 (1998).  As the maximum schedular 
ratings have been awarded as to those individual 
disabilities, these issues no longer remain in controversy.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran has alleged, in essence, that the combined effect 
of his several service connected disabilities preclude his 
ability to work.  The Board finds that a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities 
has been raised by the veteran.  Since it has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's service-connected post operative ventral 
hernia, with a 
history of a colostomy, does not approximate a massive and 
persistent hernia, with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
ventral hernia, post operative repair, with history of 
colostomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 7339 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to increased evaluation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996). 

The veteran sustained several combat related gun shot wounds 
in Vietnam.  He underwent an exploratory laparotomy.  A 
transverse colostomy was done for perforation of the 
transverse kidney and lacerated left kidney and liver 
injuries were drained.  Debridement of external wounds to the 
left flank and right hip were also performed.  Shortly 
thereafter, he also underwent a subsequent operation for a 
small bowel obstruction.  On physical examination in March 
1971, a ventral hernia was noted in the upper 5 inches of the 
veteran's midline laparotomy scar.  At that time it was 
covered with thick, well healed scar tissue.

In the context of a December 1994 VA examination, the 
examiner commented that the ventral hernia was increasing in 
size and that associated intestinal adhesions caused periodic 
abdominal pain.  
In January 1997, he underwent a ventral hernia repair with 
mesh.  After release, he was again admitted later that month 
for complaints of severe abdominal pain, nausea and vomiting.  
He underwent a status post exploratory laparotomy with lysis 
of adhesions, removal of previously placed mesh and repair of 
enterotomy.  His discharge instructions included to wear an 
abdominal binder at all times.  In May 1997, he presented to 
rule out subcutaneous abscess and also enterocutaneous 
fistula.  Small fluid collections with adjacent inflammatory 
change was noted.  There was no definite evidence of 
enterocutaneous fistula.  He experienced some purulent 
drainage, which, in June 1997, was assessed most likely 
secondary to stitch abscess and which resolved over the 
course of the following several weeks.  X-rays were afforded 
in June 1997; a normal appearing gas pattern without evidence 
of obstruction was visualized and a ventral herniation was 
not seen.  (An RO decision in January 1999 granted a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 for 
the period from January 13, 1997 to July 31, 1997.)

The veteran underwent further ventral hernia repair with 
installation of mesh in January 1998.  No complications were 
reported, and he was discharged the day following the 
procedure.  

Upon a March 1998 VA examination, the veteran  gave a history 
of missing approximately 10 days of work per year due to the 
symptomatology associated with his ventral abdominal pain.  

At a VA examination in September 1998, the veteran reported 
some dyspepsia when he ate certain foods such as spicy foods, 
food with tomatoes and citrus products.  He complained of 
diarrhea approximately 4-5 times per week and occasionally up 
to 8 times per week.  Objectively, the size of the hernia was 
3x3 inches and brought on by flexing the abdominal muscles.  
Extensive diastasis of the recti muscles is 3 inches and just 
distal to his xiphoid process.  It occasionally becomes red 
but has always been reducible.  The veteran complained of 
some nausea but without vomiting.  Approximately 3 inches 
further past the xiphoid process, toward his symphysis pubis, 
there did not appear to be any ventral herniation.  The scar 
site was mildly tender.  He did not have any organomegaly 
palpable.  The veteran denied any peroneal anesthesia to 
pinprick or gross sensation.  

The veteran's ventral hernia is evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7339, which provides a 
noncompensable rating for ventral hernia, postoperative 
status, healed, no disability, and a belt not indicated.  A 
20 percent rating is assigned when the hernia is small, not 
well supported by belt under ordinary conditions, or with a 
healed ventral hernia or postoperative wounds with weakening 
of abdominal wall and indication for a supporting belt.  The 
next higher rating of 40 percent is authorized for hernia 
which is large, not well supported by belt under ordinary 
conditions.  The maximum rating of 100 percent is assigned 
for hernia which is massive, persistent, with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Code 7339.  

In this case, the veteran's symptomatology is brought on by 
flexion of the abdominal muscles while getting up from a 
lying position, but relaxation reduces pain.  A massive 
hernia and associated symptomatology are not clinically 
demonstrated.  While the veteran has been assigned a 40 
percent evaluation, the next higher evaluation, a total 
schedular rating, is not warranted.  

There is no competent evidence of record which indicates that 
the veteran's ventral hernia has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria.  Major inpatient care and convalescence 
associated with this condition were accommodated under 
38 C.F.R. § 4.30.  Thus, there is no basis for consideration 
of an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a rating in excess of 40 percent for a ventral 
hernia, post operative repair, with history of colostomy is 
denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

